department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division uniform issue list sep legend taxpayer a amount m ira x bank s bank f bank f statement period date date month dear this is in response to your letters dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age had an individual_retirement_arrangement ira ira x which was maintained by bank s taxpayer a asserts that on date taxpayer a received a distribution of amount m from ira x and that her failure to accomplish a rollover of amount m within the day period prescribed by section page d of the code was due to bank f’s error in failing to follow taxpayer a’s instructions to establish a rollover ira taxpayer a intended to transfer ira x into a new ira at bank f with which she had maintained other accounts on date taxpayer a completed a bank f on- line application to open what she believed to be an ira account in the instructions section of the on-line application taxpayer a wrote the initial deposit will arrive as an ira transfer from bank s in a few days transfer interest from the account minus tax withholding to my bank f checking account call me to find out how much the withholding should be taxpayer a believed she was completing an application_for an ira with bank f which would then receive the bank s transfer as a direct transfer of ira x and instructed bank f to call her about how interest on the ira account should be handled contrary to taxpayer a’s instructions taxpayer a never received the telephone call from bank f for follow up communication which would have alerted bank f of its error in addition the date transfer was noted as a transfer on the transaction detail for the bank f statement period which reported on the month in which the date transfer occurred the date transfer did not appear as a separate_account in the statement summary where taxpayer a’s other accounts at bank f appeared during the following three months taxpayer a was frequently out-of-state providing elderly care for her and year-old parents the three bank f statements for those periods after statement period did not display the transfer as an account during month within a month after the expiration of the 60-day rollover period taxpayer a telephoned a bank f representative to inquire why interest_income was not being deposited into her checking account per her instructions in her on- line application and discovered for the first time that the date transfer was not transferred to an ira account but rather was transferred to a non-ira cd account the 60-day rollover period had expired before this discovery and the bank f representative informed taxpayer a that they could not change the account to an ira account taxpayer a further represents that she has not used amount m for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code’ sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in page gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ra if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that page occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that on date taxpayer a received a distribution of amount m from ira x and that her failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to bank f’s error in failing to follow taxpayer a’s instructions to establish a rollover ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling fetter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount m to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page if you have any questions please contact xxx sincerely yours rances v we ve employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
